Citation Nr: 0420143	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  02-13 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
sprain of the right ankle.

2.  The propriety of the initial 10 percent rating assigned 
for the veteran's service-connected residuals of a sprain of 
the left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served in the Army National Guard, to include 
periods of active duty for training (ACDUTRA) from March 3, 
1994 to July 29, 1994; June 1, 1996 to June 15, 1996; and 
from June 12, 1999 to June 26, 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in No. 
Little Rock, Arkansas (RO), which denied service connection 
for the claimed right ankle disorder, and which granted 
service connection for residuals of a left ankle sprain, 
which was assigned a 10 percent evaluation.  The veteran 
perfected an appeal as to the denial of service connection 
for the right ankle claim, and as to the initial rating 
assigned for the left ankle disability.

In this decision, the Board adjudicates the claim of 
entitlement to service connection for residuals of a sprain 
of the right ankle.  Thereafter in the REMAND below, the 
issue of the propriety of the initial 10 percent rating 
assigned for the veteran's service-connected residuals of a 
sprain of the left ankle is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., for 
further evidentiary development and adjudication.  


FINDINGS OF FACT

1.  VA has notified the veteran of the evidence necessary to 
substantiate his claim; and has rendered all assistance 
required.

2.  Residuals of a sprain of the right ankle are not 
currently shown.





CONCLUSION OF LAW

Claimed residuals of a sprain of the right ankle were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309  (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The RO notified the veteran consistent with requirements 
under the VCAA in a several letters, including letters dated 
in August 2001, and in July and October 2002.  He was 
informed of the information and evidence necessary to 
substantiate the claim, which evidence he was expected to 
submit, and which evidence VA would attempt to obtain for 
him.  He was also requested to inform the RO of any further 
evidence the claimant wanted VA to attempt to obtain.  He has 
also been informed of what evidence was needed to 
substantiate these claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The record reflects that the RO has 
made reasonable efforts to obtain relevant medical evidence 
adequately identified by the appellant in support of his 
claim.  He also has been afforded pertinent examination.  The 
Board finds that VA has complied with the VCAA duties to 
notify and assist.  The timing of some of the notices, after 
the adjudication appealed, did not prejudice the claim in any 
way because it was re-adjudicated subsequently by the RO on 
the merits of the claim alone without regard to finality of 
prior decisions.



II.  Factual Background

A DA Form 2173, Statement of Medial Examination and Duty 
Status, dated in June 1996, provides details of an injury on 
June 13, 1996 when the veteran stepped into a hole and 
twisted his ankle.  That form indicates that the veteran was 
on active duty for training from June 1 to June 15, 1996.

Service medical records show that on June 13, 1996, the 
veteran stepped into a hole and was seen for pain, mostly 
over the lateral side of the left ankle.  On examination, 
there was moderate tenderness over the anterior and lateral 
aspects of the ankle.  The assessment was sprain versus 
fracture of the left ankle.  Of record is a DD Form 689, 
Individual Sick Slip, dated June 13, 1996 containing remarks 
of complaints of aching right ankle.  A DD Form 689 dated 
June 14, 1996 contains remarks of follow-up for left ankle 
sprain, Grade II.  Service medical records show that when 
seen later in June 1996, the sprain was resolving.

A report of medical history dated in February 1998 shows that 
the veteran reported no foot trouble or other problems 
referable to his ankles.  On examination at that time, no 
abnormalities were found.

A DA Form 2173, Statement of Medical Examination and Duty 
Status, dated in July 1999, provides details of an accident 
on June 23, 1999 in which the veteran stepped into a hole and 
twisted his left ankle.  In that form, the unit commander 
indicated that the veteran was on active duty for training 
from June 12, 1999 to June 26, 1999.  In a sworn statement 
dated June 24, 1999, the veteran stated that on June 23, 1999 
he stepped into a hole and sprained his ankle.  An individual 
sick slip dated June 24, 1999, contains remarks indicating 
the veteran had a grade II left ankle sprain.

Service medical records in late June and early July 1999 
shows that the veteran received treatment for a left ankle 
sprain, which was noted as resolving in July 1999.

The report of a December 2001 VA examination of the veteran's 
ankles shows that the veteran reported that he sprained both 
ankles in separate incidents when he stepped in a hole on 
each occasion.  He complained of pain in the ankles when 
standing or walking for extended periods.  He had not had an 
ankle fracture and was not on any medication.  On examination 
of the ankles, the examiner saw no deformity, or effusion of 
either ankle.  The veteran had an excellent range of motion 
of both ankles, but complained of discomfort throughout the 
range of motion.  Each ankle could be dorsiflexed to 20 
degrees and plantarflexed to 45 degrees.  There was no 
hypermobility.  An associated report of X-ray examination of 
the ankles contains an impression of possible old trauma to 
the left mid medial malleolus; otherwise unremarkable study 
of both ankles.  After examination, the impression was 
residuals of sprain of both ankles. 

Private records include a certification by employee's health 
care provider which apparently is dated in January 2002.  
That document indicates that the veteran had chronic pain in 
his left ankle and bilateral pes planus with flat arches in 
his feet.

A February 2002 private treatment record noted bilateral pes 
planus.  In a statement of April 2002, a private physician 
noted that the veteran reported having had two injuries to 
his ankle resulting in a very painful ankle that swells and 
catches.  The physician made findings primarily regarding the 
left ankle.  In the left ankle there was a mild effusion, no 
instability, and mild crepitus.  The veteran could dorsiflex 
to about neutral in the ankles.  He also had moderate pes 
planus.  Pulses were good in both feet, and there was no 
edema.  X-rays of the feet were normal.  X-rays of the left 
ankle showed an irregularity of the medial dome of the talus, 
perhaps reflecting an osteochondral injury.  There was also 
degenerative spurring of the anterior edge of the articular 
surface of the tibia and perhaps loose bodies or an ununited 
os trigonum. 

VA treatment records in July 2002 show that the veteran had 
low arches bilaterally, with pain on range of motion 
bilaterally, especially the left ankle.

In a January 2003 statement, a primary care physician of the 
veteran noted that the veteran had bilateral pes planus with 
flat arches of the feet and some degenerative changes to his 
ankles, most symptomatic on the left.  The physician noted 
that this  resulted in chronic pain to the feet and ankles 
that was exacerbated by walking and standing for extended 
periods.

VA treatment records include reports of X-ray examination of 
both feet in March and May 2003.  In March 2003 the 
impression was presence of some degenerative changes at the 
left ankle noted, otherwise unremarkable radiographic 
examination.  In May 2003, the veteran was seen for 
complaints of bilateral ankle pain, right more than left, 
especially on weight bearing.  On physical examination, there 
was pain in range of motion especially of the ankle and 
subtalar joint.  The examiner noted that X-rays of the 
lateral left ankle showed possible degenerative joint 
disease.  An associated report of X-ray examination contains 
an impression of normal right ankle; mild degenerative 
changes of the left ankle; soft tissue calcifications 
posterior to the left ankle.  The assessment in May 2003 was 
bilateral ankle arthralgia.

A report of private examination of the ankles in December 
2003 shows that the veteran complained of having had an 
injury to his left ankle, which bothered him in the past but 
was not currently painful.  He complained mostly of pain in 
both feet.  On examination the veteran had normal 
neurovascular status to both lower extremities.  Ankle 
equinus was noted bilaterally, primarily gastroc in nature.  
There was no pain on palpation or limitation of range of 
motion of the left ankle.  There was generalized pain through 
both feet with weight-bearing and there was a collapse in the 
medial longitudinal arch and moderate valgus deformity of 
both heels.

The report of an April 2004 VA examination of the feet 
addresses complaints of feet pain assessed as mild congenital 
bilateral pes planus.

III.  Analysis - Entitlement to Service Connection for 
Residuals of a Sprain of the Right Ankle

In general, service connection may be established for a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a pre- 
existing injury or disease in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131.  In addition, certain chronic diseases, 
including arthritis, may be presumed to have incurred during 
service if they become manifested to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 
Fed. Reg. 67792-67793 (Nov. 7, 2002). Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107 (West 2002).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

In this case, the evidence does not show that the veteran's 
right ankle was injured in service.  Although the service 
medical records show that he injured his left ankle in June 
1996 and again in June 1999, the record does not show any 
injury involving the right ankle.  Although there is a 
solitary individual sick slip dated in June 1996 noting 
complaints of aching right ankle, the remainder of the 
contemporaneous service medical records show conclusively 
that the left, not the right ankle, was injured at that time 
in June 1996.

During a December 2001 VA examination, the examination report 
contains an impression of residuals of sprain of both ankles.  
However, that impression, to the extent that it links any 
current right ankle pathology to an incident in service, is 
apparently based on the veteran's reported history of injury 
to both ankles.  As such, the impression that the veteran had 
residuals of sprain of both ankles is not competent medical 
evidence of a link between a diagnosed right ankle disorder, 
and service.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  
Moreover, that physician made no findings of any underlying 
objective pathology which could be associated with residuals 
of a right ankle sprain.  

In a January 2003 statement, a private physician noted that 
the veteran had some degenerative changes to his ankles, most 
symptomatic on the left.  However, to the extent this may 
provide evidence of arthritis of the right ankle, there is no 
indication that this statement was made based on X-ray or 
other diagnostic testing, and it appears to be based on a 
history as reported by the veteran.  See LeShore, supra.  In 
this connection, subsequently VA X-ray examinations of the 
ankles in March and in May 2003, both show no evidence of 
arthritis of the right ankle.  In May 2003, the X-ray report 
contains an impression of normal right ankle.

The veteran's only other post-service diagnosis with respect 
to the right ankle, is arthralgia, which was the assessment 
in May 2003, when the X-ray examination impression was normal 
right ankle.  The U.S. Court of Appeals for Veterans Claims 
(Court) has recognized that arthralgia is merely joint pain.  
See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991) 
(citing Dorland's Illustrated Medical Dictionary 147 (27th 
ed. 1985)).  The Court has also held that service connection 
is not warranted for complaints of joint pain in the absence 
of underlying objective pathology or other evidence 
supporting subjective complaints of joint pain.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 ("pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted."); dismissed in part and 
vacated in part on other grounds, Sanchez-Benitez v. 
Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In the present 
case, the veteran has not presented medical evidence of any 
current diagnosis, other than arthralgia, of the right ankle.  
At that time, no other underlying pathology was noted and the 
right ankle was found to be normal on X-ray examination.  
Because a current diagnosis of a disability for which service 
connection may be awarded has not been presented, service 
connection for a right ankle disability must be denied.  
Further, assuming arguendo, that there was a current 
diagnosis, there is no competent evidence to link that with 
service.

The veteran has asserted that he has a current right ankle 
disability as a result of an in-service trauma; however, as a 
layperson, his statements regarding medical diagnosis, 
causation, and etiology are not binding on the Board.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reviewing the appellant's claim, the Board notes that the 
appellant has not been afforded a VA medical examination 
specifically to address the question of a medical nexus 
between any current right ankle disability, and any in-
service disease or injury.  However, the U.S. Court of 
Appeals for the Federal Circuit has held that in order for a 
VA examination to be necessary, "the veteran is required to 
show some causal connection between his disability and his 
military service.  A disability alone is not enough." Wells 
v. Principi, 326 F.3d 1381, 1383-84 (Fed. Cir. 2003). Thus, a 
VA examination is not warranted in the present case, based on 
the evidence of record.

In conclusion, the veteran has not presented objective 
evidence of a current right ankle disability; therefore, 
service connection for residuals of a sprain of the right 
ankle must be denied.  As a preponderance of the evidence is 
against the award of service connection, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

The claim for service connection for residuals of a sprain of 
the right ankle is denied.

REMAND

The veteran is seeking a higher initial rating for residuals 
of a sprain of the left ankle.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  The Board has reviewed the claims 
file, and determined that prior to its adjudication of the 
veteran's claim, additional development is necessary.

The appellant has indicated his residuals of a sprain of the 
left ankle is more severe than reflected by the currently 
assigned rating evaluation.  The record discloses the 
appellant has not been examined recently with respect to that 
disability.  The most recent examination was in December 
2001.  At that time, findings were essentially normal, with 
the exception that on X-ray examination, the impression was 
possible old trauma to the left mid medial malleolus; 
otherwise unremarkable study.  Since then, however, there is 
X-ray evidence of degenerative changes of the left ankle, and 
soft tissue calcifications posterior to the left ankle.  

Where the record does not adequately reveal the current state 
of the claimant's disability, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination.  Suttman v. Brown, 5 
Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 
Vet. App. 121, 124 (1991).

Accordingly, the Board finds that additional development is 
required prior to resolution of this claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).  The appellant should be given the 
opportunity to submit additional evidence and argument.  In 
this regard, the VA must ensure that it fulfilled its duty to 
notify the appellant of the evidence necessary to 
substantiate his claim.  See 38 U.S.C.A. § 5103 (West 2002).  
The VA should assist the appellant in these matters prior to 
the Board's review.  See also Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

In view of the above, the case is remanded to the RO via the 
Appeals Management Center in Washington DC for the following:

1.  The RO should request the veteran to 
"provide any evidence in [his] 
possession that pertains to the claim."  
See 38 C.F.R. § 3.159(b).

2.  The RO should take appropriate steps 
to contact the veteran and afford him the 
opportunity to identify or submit any 
additional pertinent medical evidence in 
support of his claim regarding his left 
ankle disability.  Based on his response, 
the RO should attempt to procure copies 
of all relevant medical records which 
have not previously been obtained from 
any identified treatment sources.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.

3.  The veteran should then be afforded 
VA orthopedic examination of the left 
ankle to determine the nature and 
severity of his service connected 
residuals of a sprain of the left ankle.  
All studies deemed appropriate in the 
medical opinion of the examiner should be 
performed; and, all findings should be 
set forth in detail.  

The examiner should identify and express 
an opinion as to the severity of any 
orthopedic manifestations (including 
decreased range of motion) of the 
veteran's left ankle disability.  The 
examiner is requested to record all 
ranges of motion of the veteran's left 
ankle and also note any portion of the 
movable arc that is painful on motion or 
weightbearing of the left ankle, together 
with any objective indicia of such pain.  
The examiner is asked to note whether 
there is ankylosis or any other deformity 
of the left ankle in plantar flexion or 
dorsiflexion.  The examiner should also 
provide a full description of the likely 
effects of the left ankle disability upon 
the veteran's ordinary activities, 
including the extent of any painful or 
weakened movement, excess fatigability, 
or any incoordination.  To the extent 
possible, any such additional functional 
loss should be assessed in terms of 
additional loss of range of motion of the 
ankle joint itself.  

To the extent possible, the examiner 
should distinguish any pain or other 
symptomatology associated with the 
service-connected left ankle disability, 
from any symptomatology associated with 
other current disorders nearby including 
pes planus and ankle equinus.  

The examiner should review the claims 
folder in conjunction with this 
examination, and this fact should be so 
indicated in the examination report.  The 
rationale for any opinion expressed 
should be included in the examination 
report.  If the examiner is unable to 
provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that, 
and explain why it is not feasible to 
respond.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits since the April 2003 
supplemental statement of the case, to 
include a summary of the evidence and 
applicable law and regulations, and 
should include a discussion of the 
application of those laws and regulations 
to the evidence.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	C.W. Symanski 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



